Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Examiner exam this case based on the embodiment shown in Fig 3-4. Any other embodiments will not be considered in the office action. (associated claims will be withdrawn) 
Claim Objections 
Claims 1, 10, 9, 18 and dependent claims are objected to because of the following informalities:  
In claims 1 and 10, “the first side of the height extension region is a side of the height extension region adjacent to a wiring of an array substrate, and the second side of the height extension region is a side of the height extension region away from the wirings of the array substrate” are not found supported by the drawing/SPEC. Further clarification is required. If Applicant try to claim to the embodiment shown in the Fig 3-4, further restriction maybe required, as Examiner consider Fig 3-4 is the original presentation.
In claims 9, 18, “in the same fan-out structure, the height of the height extension region at the first side is inversely proportional to the height of the height extension region at the second side” are not supported by the drawing. Further clarification is required. If Applicant try to claim to the embodiment shown in the Fig 3-4, further restriction maybe required, as Examiner consider Fig 3-4 is the original presentation. 
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations, discussed in the above claim objections (see above objection) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 9-12, 14-15, 18-20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2)  as being anticipated by Moon (US 20180197484).
With regard claim 1, Moon discloses A source side fan-out structure, (abstract; fig 1-16) comprising: a height extension region, a height of a first side of the height extension region being greater than a height of a second side of the height extension region (at least fig 16, Examiner consider the side with the height extension region being greater than a height of a second side of the height extension region is the first side), wherein the first side of the height extension region is a side of the height extension region adjacent to a wiring of an array substrate (at least fig 16), and the second side of the height extension region is a side of the height extension region away from the wirings of the array substrate (at least fig 16); and a lead region (at least fig 16, the lead region with a plurality of fan-out leads therein) provided with a plurality of fan-out leads therein, wherein the plurality of fan-out leads diverge from an inside of the height extension region. 
Regarding claim 10, Moon further disclosed An array substrate comprising a display region and a non-display region (abstract; fig 1-16), wherein the non-display region includes an upper bezel region, a lower bezel region, a left side bezel region, a right side bezel region (at least fig 1-16; paragraph [66]-[67], the device was designed with a rectangular shape of display and bezel), and a plurality of fan-out structures arranged in the lower bezel region (at least fig 16, the fan-out structures arranged in the lower bezel region), wherein each source side fan-out structure comprising: a height extension region, a height of a first side of the height extension region being greater than a height of a second side of the height extension region (at least fig 16, Examiner consider the side with the height extension region being greater than a height of a second side of the height extension region is the first side), wherein the first side of the height extension region is a side of the height extension region adjacent to a wiring of an array substrate (at least fig 16), and the second side of the height extension region is a side of the height extension region away from the wirings of the array substrate (at least fig 16); and a lead region (at least fig 16, the lead region with a plurality of fan-out leads therein)provided with a plurality of fan-out leads therein, wherein the plurality of fan-out leads diverge from an inside of the height extension region.
Regarding claims 2, 11, Moon further disclosed each fan-out lead comprises a first straight line portion, a polyline portion, and a second straight line portion which are connected in sequence (at least fig 16, the first/second straight lines are on both end of polyline portion), the first straight line portion extends from the inside of the height extension region (at least fig 16), the second straight line portion is connected to a data line of a display region of the array substrate (at least fig 16), both ends of the polyline portion are connected to the first straight line portion and the second straight line portion, respectively, (at least fig 16) the first straight line portion and the second straight line portion are both parallel to an extending direction of a bezel of a display substrate (at least fig 16); wherein a first central axis of the lead region is not collinear with a second central axis of the lead region (at least fig 16), the first central axis is a central axis of the first straight line portions, and the second central axis is a central axis of the second straight line portions (at least fig 16).
Regarding claims 3, 12, Moon further disclosed the first straight line portion of the fan-out lead at the first side of the height extension region has a greater length than the first straight line portion of the fan-out lead at the second side of the height extension region (at least fig 16).
Regarding claims 5, 14, Moon further disclosed the first straight line portions of the plurality of fan-out leads are equally spaced (paragraph [172]-[173]).
Regarding claims 6, 15, Moon further disclosed the second straight line portions of the plurality of fan-out leads are equally spaced (paragraph [172]-[173]).
Regarding claims 9, 18, Moon further disclosed in the same fan-out structure, the height of the height extension region at the first side is inversely proportional to the height of the height extension region at the second side (at least fig 16).
Regarding claim 19, Moon further disclosed A display device comprising an array substrate according to claim 10 (paragraph [66]-[67]).
Regarding claim 20, Moon further disclosed the display device is a liquid crystal panel, an electronic paper, an OLED panel, a mobile phone, a tablet computer, a television, a monitor, a notebook computer, a digital photo frame, or a navigator (abstract, paragraph [62]-[63]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 7-8, 13, 16-17, are rejected under 35 U.S.C. 103(a) as being unpatentable over Moon (US 20180197484).
With regard claims 4, 7-8, 13, 16-17, the primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for “a distance between the first central axis and the second central axis is from 2000 um to 4000 um”, “the fan-out lead has a linewidth of from 4 um to 6 um, and the spacing between the first straight line portions of two adjacent fan-out leads is from 5 um to 7 um”, “the height of the height extension region at the first side ranges from 1550 um to 1750 um, and the height of the height extension region at the second side is from 1100 um to 1250 um”.  It would have been obvious to one having ordinary skill in the art at the time and/or before the effective filing date the invention was made to have “a distance between the first central axis and the second central axis is from 2000 um to 4000 um”, “the fan-out lead has a linewidth of from 4 um to 6 um, and the spacing between the first straight line portions of two adjacent fan-out leads is from 5 um to 7 um”, “the height of the height extension region at the first side ranges from 1550 um to 1750 um, and the height of the height extension region at the second side is from 1100 um to 1250 um”, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. The motivation to modify the previous discussed structure with the current feature (optimized size ranges as discussed above) is to provide a smaller size of the device including bezel/panel and/or further reduce the size of the device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841